Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00628-CV

                                          Luis A. URIBE,
                                             Appellant

                                                v.

                                      Sara Rodriguez URIBE,
                                             Appellee

                     From the County Court at Law No. 1, Webb County, Texas
                               Trial Court No. 2004CVG001255 C1
                         Honorable Alvino (Ben) Morales, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: June 19, 2013

DISMISSED FOR LACK OF JURISDICTION

           Appellant attempts to appeal from a final judgment signed on November 13, 2008. The

notice of appeal, however, was not filed until September 19, 2012, well after the prescribed time

limit for perfecting appeal. See TEX. R. APP. P. 26.1. “[O]nce the period for granting a motion for

extension of time under Rule [26.3] has passed, a party can no longer invoke the appellate court’s

jurisdiction.”    See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the

predecessor to Rule 26); In re Estate of Padilla, 103 S.W.3d 563, 567 (Tex. App.—San Antonio

2003, no pet.); Grondoma v. Sutton, 991 S.W.2d 90, 93 (Tex. App.—Austin 1998, pet. denied).
                                                                                   04-12-00628-CV


       Accordingly, on May 24, 2013, we ordered appellant to show cause in writing why this

appeal should not be dismissed for lack of jurisdiction. Appellant did not respond. We, therefore,

dismiss the appeal for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                  PER CURIAM




                                                -2-